Citation Nr: 0609845	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-34 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
the currently-assigned noncompensable rating for service-
connected hearing loss of the left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty during the Vietnam Era from 
May 1970 to January 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) pursuant to the rating decision by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran claims that his hearing was impaired before his 
active duty service, perhaps dating from birth.  He states 
that after failing his first induction hearing test, he was 
told that he would pass the next time.  His service medical 
records show that his hearing declined during his period of 
active duty.  The veteran served as a cook and the veteran's 
representative asserts that repeated exposure to the noise 
inside the mess tent affected the veteran's hearing.  At the 
September 2002 VA audiology consultation visit, the veteran 
noted that after service, he was required to wear hearing 
protection for eight years at his job. 

Further development is needed with respect to the veteran's 
claim for service connection for hearing loss in his right 
ear.  The RO did not provide the veteran with an audiology 
examination.  A medical examination should be provided when 
there is insufficient competent medical evidence of record to 
decide the claim, but the record contains evidence of a 
current disability and an inservice event, injury or disease 
suffered by the veteran, and the claimed disability may be 
associated with that inservice event, injury or disease.  
38 C.F.R. § 3.159(c)(4) (2005); see also 38 U.S.C.A. 
§ 5103A(d) (2002 & West Supp. 2005).  Here, the data in a 
graph contained in the September 2002 VA audiology 
consultation report appears to indicate current hearing 
impairment.  But see Kelly v. Brown, 7 Vet. App. 471 (1995) 
(the Board is precluded from interpreting graphical 
representations of pure tone threshold evaluations).  The 
veteran's service medical records showing a decline in 
hearing during service raise the possibility of an inservice 
event, injury or disease that is associated with current 
hearing impairment.  Accordingly, an audiology examination 
that meets the requirements of 38 C.F.R. § 4.85(a) should be 
scheduled.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claims.  38 C.F.R. § 3.655.  
The record also is silent as to the frequency of the 
veteran's exposure to noise during the service and the level 
of the noise the veteran was exposed to.  Except for the 
veteran's indication that at a job after service he wore 
protection for his ears, there is no evidence about the 
degree to which the veteran has been exposed to noise in 
other settings.  These details are essential in deciding the 
degree to which  the veteran's hearing loss in his right ear 
is connected to his active military service.  

The record does not contain competent medical evidence of the 
veteran's current left ear impairment.  Even if the data from 
the September 2002 audiology consultation report had been 
reported in a form useful for the RO and this Board, that 
data is no longer current.  In fairness to the veteran, to 
determine the rating for his current hearing impairment, 
another audiometer examination should be given. 

In addition, the Board notes that the veteran was not 
informed of the evidence needed to meet the disability rating 
criteria for service-connected hearing loss or the evidence 
needed to establish the proper effective date of service 
connection.  See Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755 (Ct. Vet. App. March 3, 2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  Nor was the veteran explicitly asked to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC, for the following 
action:  

1.  Inform the veteran of the evidence 
needed to meet the disability rating 
criteria for service-connected hearing 
loss and the evidence needed to establish 
the proper effective date of service 
connection.  

2.  Ask the veteran to provide VA with 
any evidence--lay or medical--that he has 
in his possession that is relevant to the 
claim.  If he desires assistance in 
obtaining any records, he should ask for 
assistance; he also should provide 
information and records-release 
authorization as appropriate to permit VA 
to obtain them directly on his behalf.  
Associate any records obtained with the 
claims folder.  

3.  Thereafter, schedule the veteran for 
a bilateral  audiological examination for 
the following purposes: (a) to determine 
the extent of the veteran's current left 
ear hearing disability, and (b) to 
determine whether the veteran meets the 
criteria for right ear hearing loss 
disability; and if so, whether such 
disability is related to his active 
military service.  All necessary tests 
should be performed.  The examination 
report should contain current pure tone 
threshold test results and the speech 
recognition test results for the left and 
right ear.  The claims folder should be 
made available to the examiner for 
review.  A thorough history of noise 
exposure should be obtained.  The 
examiner should be requested to provide 
the following findings and opinions, and 
explain the basis for those opinions:

If hearing loss (per VA standards) 
exists with respect to the right 
ear, the examiner should provide an 
opinion as to whether, in light of 
the veteran's reported noise 
exposure, it is at least as likely 
as not (probability of 50 percent or 
greater) that the right ear hearing 
loss disability is related to 
disease, injury, or event(s) 
incurred in active service.  If the 
examiner concludes that right ear 
hearing loss disability existed 
prior to the veteran's entry into 
active military service, the 
examiner should indicate whether 
such hearing loss disability was 
aggravated beyond its natural 
progression during active service.  

4. Then, readjudicate the hearing loss 
claims in light of any additional 
evidence obtained.  If any sought benefit 
is denied, issue the veteran a 
Supplemental Statement of the Case.  
After the veteran has been given an 
opportunity to respond to the SSOC, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


